Hoyt, C. J.
(dissenting).-—-I am unable to agree with the foregoing opinion. The rights of Matheson, the real appellant, had been decided in the court below without notice to him, and for that reason the question which the court passed upon, as it affected his interests, had never been called to the attention of that court. This being so, this court could not rightfully give him any relief against such ruling until he had first asked for it in the court-below; and if he must first apply there, the ruling obtained upon such application ought to be reviewed here.